             Case 1:21-cv-00454-LY Document 2 Filed 05/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

ARK-LA-TEX FINANCIAL SERVICES,
LLC, d/b/a BENCHMARK MORTGAGE
BENCHMARK LENDING,
BENCHMARK HOME LOANS, and
UNITED LENDING

               Plaintiffs,

v.                                                     CIVIL ACTION NO. 1:21-CV-454
DAVID MCMILLAN, MICHAEL
BRANDT, ASHLEY ANDERSON,
SILVIA WARD, JANE JAMES, KEVIN
KRHOVJAK, CMIT SOLUTIONS, LLC,
and ZUTIXE, LLC

               Defendants.


                        DEFENDANTS’ NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that the undersigned individuals enter their appearance as

counsel in the above-captioned matter on behalf of Defendants Zutixe, LLC and Kevin Krhovjak

(collectively, “Defendants”). All pleadings, discovery, correspondence and other materials may

be served upon the undersigned counsel at the address listed below.


                                            Respectfully submitted,


                                              /s/ Hilary L. Preston
                                              HILARY L. PRESTON
                                              State Bar. No. 24062946
                                              VINSON & ELKINS L.L.P.
                                              2801 Via Fortuna, Suite 100
                                              Austin, Texas 78746
                                              Telephone: 512.542.8498
                                              Facsimile: 917.849.5342
                                              E-Mail: hpreston@velaw.com


                                            PAGE 1
US 8014441
           Case 1:21-cv-00454-LY Document 2 Filed 05/21/21 Page 2 of 2




                                                E. PHILADELPHIA TENNANT
                                                State Bar No. 24093248
                                                PARKER HANCOCK
                                                State Bar No. 24108256
                                                VINSON & ELKINS L.L.P.
                                                1001 Fannin Street, Suite 2500
                                                Houston, Texas 77002
                                                Telephone: 713.758.2378
                                                Facsimile: 713.615.5129
                                                E-Mail: eptennant@velaw.com
                                                E-Mail: phancock@velaw.com

                                                ATTORNEYS FOR DEFENDANTS,
                                                ZUTIXE, LLC AND KEVIN
                                                KRHOVJAK




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of May, 2021, a true and correct copy of the foregoing
was filed electronically through the Court’s CM/ECF System and was automatically copied to all
counsel of record through the Court’s electronic filing system.



                                               /s/ Hilary L. Preston
                                              Attorney for Defendants Zutixe, LLC and Kevin
                                              Krhovjak




                                              PAGE 2
